


110 HRES 623 : Raising a question of the privileges of the

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 623
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas clause one of House rule XXIII (Code of Official
			 Conduct) states, A Member, Delegate, Resident Commissioner, officer or
			 employee of the House shall conduct himself at all times in a manner that shall
			 reflect creditably on the House,;
		Whereas the House Ethics Manual states that, The
			 public has a right to expect Members, officers and employees to exercise
			 impartial judgment in performing their duties and this Committee
			 has cautioned all Members to avoid situations in which even an inference
			 might be drawn suggesting improper action;
		Whereas clause eight of House rule XVII states, The
			 Congressional Record shall be a substantially verbatim account of remarks made
			 during the proceedings of the House, subject only to the technical,
			 grammatical, and typographical corrections authorized by the Member, Delegate,
			 or Resident Commissioner making the remarks;
		Whereas during proceedings of the House on August 3, 2007,
			 the gentleman from Ohio, Mr. Boehner, the Republican Leader, offered a
			 privileged resolution, H. Res. 612;
		Whereas after the clerk completed reading the resolution,
			 the gentlewoman from California, Ms. Tauscher, who was in the chair, recognized
			 the gentleman from Maryland, stating, For what purpose does the
			 gentleman from Maryland rise?;
		Whereas the gentleman from Maryland, Mr. Hoyer, the
			 Majority Leader, then proceeded to debate Representative Boehner’s motion,
			 stating, Madame Speaker, enough is enough;
		Whereas in response to the chair’s query, Does the
			 gentleman have an amendment? Majority Leader Hoyer stated, I
			 move to table the resolution;
		Whereas the chair then recognized the Republican Leader
			 who raised a point of order that the chair failed to acknowledge, which the
			 chair declined to entertain;
		Whereas as the chair was putting the question to the
			 House, Republican Leader Boehner stated, isn’t it correct that the
			 gentleman from Maryland engaged in debate, which allows the House to then
			 proceed with up to one hour of debate on this resolution?;
		Whereas the chair stated, The chair did not yet
			 rule that the question constitutes a question of privilege;
		Whereas a video recording produced by the Office of the
			 Chief Administrative Officer confirms that the chair, in fact, never ruled on
			 whether the resolution offered by the Republican Leader constituted a question
			 of privilege;
		Whereas the Speaker, as the presiding officer, has a duty
			 to be a fair and impartial arbiter of the proceedings of the House, held to the
			 highest ethical standards in deciding the various questions as they arise with
			 impartiality and courtesy toward all Members, regardless of party
			 affiliation;
		Whereas the Republican Leader, and any other Member of the
			 House raising a point of order, is entitled to state a point of order and to
			 receive a ruling on it from the chair;
		Whereas statements made on the floor of the House during
			 the aforementioned proceedings of August 3, 2007, do not appear in the
			 Congressional Record for that day, and the same Congressional Record reports as
			 having been spoken statements that were not made;
		Whereas the House adopted H. Res. 611, establishing a
			 Select Committee to investigate voting irregularities occurring in the House on
			 August 2, 2007; and
		Whereas H. Res. 612 was offered in response to the events
			 stemming from the incident of August 2, 2007: Now, therefore, be it
		
	
		That—
			(1)the Select
			 Committee to Investigate the Voting Irregularities of August 2, 2007, is
			 directed to investigate and include in the initial report its findings and
			 resulting recommendations concerning the actions of the gentlewoman from
			 California (Ms. Tauscher) while presiding over the House on August 3, 2007, at
			 the time the Republican Leader offered H. Res. 612 and the actions which led to
			 the differences between the statements in the Congressional Record and those
			 actually spoken on that day; and
			(2)the Congressional
			 Record for the legislative day of August 3, 2007, be corrected to reflect
			 verbatim the words actually spoken during consideration of H. Res. 612.
			
